Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Information Disclosure Statement (IDS) filed 13 September 2022 has been entered. Applicants’ amendments of the specification and claims filed 27 July 2022 have been entered. Applicants’ remarks filed 27 July 2022 are acknowledged.
	Claims 2, 7 and 10 are cancelled. Claims 1, 3-6 and 8-9 are pending and under examination.

Specification
The objection to the specification under 35 U.S.C. 132(a), because it introduces new matter into the disclosure, is withdrawn in response to Applicants’ amendment of the specification to cancel the added subject matter at paragraph [0050] (i.e., “In an aspect, the secondary infection is not a Mycobacterium avium infection.”)

Claim Rejections Withdrawn
The rejection of claims 1, 3-6 and 8-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (the new matter rejection), is withdrawn in response to Applicants’ amendment of independent claim 1 to delete the phrase “a Mycobacterium avium infection”. 
The rejection of claims 1, 3, 6 and 9-10 under 35 U.S.C. 103, as being unpatentable over Boyce et al. (J. Orthop. Res., 2012, Vol. 30(2):196-202), in view of Lodise et al. (Clinical Infectious Diseases, 2003, Vol. 36(11):1418-1423), is withdrawn in response to Applicants’ amendment of claim 1 to recite “administering to a subject having had a primary infection prior to the secondary infection Interleukin 12 (IL12) or a derivative thereof”.
The rejection of claims 4-5 and 8 are rejected under 35 U.S.C. 103, as being unpatentable over Boyce et al., in view of Lodise et al., and further in view of Motzer et al. (Clin. Cancer Res., 1998, Vol. 4(5):1183-1191), is withdrawn in response to Applicants’ amendment of the claims as above.

New Grounds of Objections/Rejections
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recite “wherein the secondary infection is a nosocomial infection is due to …”. The word “is” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greinert et al. (Eur. Respir. J., 2001, Vol. 17:1049-1051), in view of Bordon et al. (Cytokine, 2011, Vol. 56:325-331).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Greinert describes a case report, in which a patient suffering from progressive clinical tuberculosis (TB) was treated with recombinant IL-12 as adjuvant treatment at a dose of 300 ng/kg body weight subcutaneously twice weekly (the patient had a body weight of 50.1 kg) (p. 1050, col. 2). Greinert teaches that IL-12 proved to be an effective and successful adjuvant to a standard antituberculotic medication in the patient (see Abstract). Greinert indicated that the results encourage the study of IL-12 effects in TB patients on a more systematic basis (p. 1051, col. 2, last paragraph).
Greinert teaches as set forth above. Greinert, however, does not teach treating a patient having had a primary infection prior to the tuberculosis infection (claim 1).
Bordon teaches that tuberculosis (TB) is the worldwide leading cause of death among HIV-infected individuals and accounts for as many as half of AIDS-related death (p. 325, 1st paragraph in “Introduction”). Bordon teaches that low levels of IL-12 may contribute to the increased risk of developing TB in individuals with HIV infection (see abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use IL-12 as an adjuvant therapy to treat TB (secondary infection) developed in patients with HIV-infection (primary infection). One of ordinary skill in the art would have been motivated to do so, because Greinert teaches that IL-12 proved to be an effective and successful adjuvant to a standard antituberculotic medication in a patient suffering from progressive clinical TB, and Bordon further teaches that TB is the leading cause of death among HIV-infected individuals. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.
Regarding claim 6, which recites “wherein the interleukin 12 (IL12) or derivative thereof is administrated in a single injection or in repeated injections for up to 21 days”, given that the level of skill in this art is very high, and that optimizing parameters such as the number of doses or duration of treatment is routine, modifying the number of doses or duration of treatment as claimed would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 31, 2022